COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                NOS. 2-10-236-CR
                                    2-10-237-CR
                                    2-10-238-CR
                                    2-10-239-CR
                                    2-10-240-CR
                                    2-10-241-CR
                                    2-10-242-CR
                                    2-10-243-CR


EX PARTE KORY MICHAEL GAUTREAUX


                                        ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Kory Michael Gautreaux attempts to appeal from the trial court’s

April 30, 2010 orders setting the conditions of bond. Appellant’s notice of appeal

was due by June 1, 2010, but was not filed until June 14, 2010. See Tex. R. App.

P. 26.2(a)(1). On June 25, 2010, we notified Appellant of our concern that we lacked



      1
           See Tex. R. App. P. 47.4.
jurisdiction over these appeals due to their untimeliness and informed him that we

would dismiss the appeals for want of jurisdiction unless he or any party desiring to

continue the appeals filed a response showing grounds for continuing the appeals

by July 5, 2010. See Tex. R. App. P. 44.3. Appellant responded to our jurisdictional

letter on July 18, 2010, but the response does not show grounds for continuing the

appeals.

      A notice of appeal that complies with the requirements of rule 26 is essential

to vest this court with jurisdiction. Slaton v. State, 981 S.W .2d 208, 210 (Tex. Crim.

App. 1998). The court of criminal appeals has expressly held that, without a timely

filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction

over an appeal. See Olivo v. State, 918 S.W .2d 519, 522 (Tex. Crim. App. 1996);

see also Slaton, 981 S.W .2d at 210.

      Because Appellant’s notice of appeal was untimely, we have no basis for

jurisdiction over the appeals. Accordingly, we dismiss the appeals for want of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                              PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 19, 2010




                                          2